SCHROEDER, Circuit Judge,
dissenting:
I respectfully dissent from the majority’s holding that the district court must decide whether this aging litigation has to begin all over again in state court. I do not agree that declaratory judgment jurisdiction may have been inappropriately exercised in this ease. The unfortunate legal background of our circuit authority leading up to the majority’s decision is explained more fully in Government Employees Ins. v. Dizol, 108 F.3d 999 (9th Cir.1997), (Schroeder, J., dissenting).
The district court decided the critical issue of insurance coverage without the parties ever objecting to its exercise of jurisdiction under the Declaratory Judgment Act. Moreover, there is nothing in the record to suggest that the action was removed from state court for any improper purpose. Indeed, the district court at the time of removal was presented with a damage claim as well, so that there was no conceivable reason for any objection to the assumption of jurisdiction at that time.
The majority’s holding, that the district court should have made, sua sponte, findings on declaratory judgment jurisdiction after the damage claim had been dismissed, and after the motions for summary judgment were fully briefed, is contrary even to our circuit authority that the findings should be made as of the time of the initial filing. Employers Reinsurance Corp. v. Karussos, 65 F.3d 796, 800 (9th Cir.1995) (“[W]e made it clear in both Hungerford and Robsac that the propriety of the district court’s assumption of jurisdiction is judged as of the time of filing____”) (citing American National Fire Ins. Co. v. Hungerford, 53 F.3d 1012, 1016 (9th Cir.1995); Continental Cas. Co. v. Robsac Indus., 947 F.2d 1367, 1370 (9th Cir.1991)). There has never been any point in this ease to defer to the state litigation, which was between husband and wife and was wholly dependent upon the resolution of the insurance coverage issue. We should have proceeded to review the coverage decision on the merits.